Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: 01.AB2325-US
Filling Date: 09/29/2018
Inventor: Dasgupta et al.
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-13 and 17-20 in the reply filed on 1/27/22 is acknowledged.
Claims 14-15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claima 1, 4, 6-8, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al (US 8,946,724 B1) in view of Then et al (US 2013/0271208 A1).

Regarding claim 1, Shinohara discloses a device (Figs. 1-3) comprising: 

a diode structure comprising: a first group III-nitride (III-N) material 16 (col. 4, lines 57-67, col. 5, lines 1-10);
a second III-N material 12;
a third III-N material 14 between the first 16 and second 12 III-N materials;

a first terminal 46, 56 (col. 6, lines 31-35, line 51) comprising a metal (Pt, Au), the metal first terminal 46, 54 in contact with the third III-N
material 14; and


Shinohara does not explicitly disclose the transistor structure comprising: the first, second, and third III-N materials; a source and a drain; a gate electrode; a gate dielectric between the gate electrode and each of the first, second, and third III-N materials.

However, Then discloses the transistor structure comprising: the first 109 (Para. 23), second 107 (Para. 21), and third 108 III-N materials 110 (Para. 19);
a source 135A (Para. 27) and a drain 145A (Para. 27); a gate electrode 120 (Para. 30); a gate dielectric 130 (Para. 30) between the gate electrode 120 and each of the first 109, second 107, and third 108 III-N materials 110 (Para. 19). Then teaches the above modification is used to obtain high breakdown voltage (Abstract). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Shinohara transistor structure with Then transistor structure as suggested above to obtain high breakdown voltage (Abstract).


Regarding claim 4, Shinohara further discloses the device of claim 1, wherein the third III-N material is absent indium 14 (GaN). 


Regarding claim 6, Then further discloses the device of claim 1, wherein the second III-N material 107 (Para. 22) has a thickness that is greater than a thickness of the third III-N material 108 (Para. 25).

Regarding claim 7, Then further discloses the device of claim 6, wherein the second III-N material 107 has a thickness between 5nm and 30 nm (Para. 22) and the third III-N material 108 has a thickness between 1 nm and 10 nm (Para. 25).

Regarding claim 8, Then further discloses the device of claim 1, wherein the device further comprises a fourth III- N material 109 (multilayer, Para. 23) between the first III-N material 109 and the third III-N material 108, and wherein the first terminal (Shinohara first terminal 56, 46 will be connected once the Shinohara first layer 16 will be replaced by Then first layer 109) is in contact with the fourth III-N material 109.

Regarding claim 17, Shinohara discloses a system (Figs. 1-3) comprising: 
a diode structure (Schottky diode) comprising: a first group III-nitride (III-N) material 16 (col. 4, lines 57-67, col. 5, lines 1-10); a second III-N material 12; a third III-N material 14 between the first 16 and second 12 III-N materials; a first terminal 46, 56 (col. 6, lines 31-35, line 51) comprising a metal (Pt, Au), the metal first terminal 46, 56 in contact with the third III-N material 14; and a second terminal 26 (col. 7, lines 54-61, col. 5, line 40) coupled to the first terminal 46, 56 through the first group III-N material 16; a transistor structure (HEMT) adjacent to the diode structure (Schottky diode).

Sonohara does not explicitly disclose a processor; and a radio transceiver coupled to the processor, wherein the radio transceiver comprises a device comprising: 
the transistor structure comprising: the first, second, and third III-N materials; a source and a drain; a gate electrode; and a gate dielectric between the gate electrode and each of the first, second, and third III-N materials.

However, Then discloses a processor; and a radio transceiver coupled to the processor, wherein the radio transceiver (Fig. 1, Para. 2) comprises a device comprising: 
the transistor structure comprising: the first 109 (Para. 23), second 107 (Para. 21), and third 108 III-N materials; a source 135A (Para. 27) and a drain145A (Para. 27); a gate electrode 120 (Para. 30); and a gate dielectric 130 (Para. 30) between the gate electrode 120 and each of the first 107, second 109, and third 108 III-N materials.
Then teaches the above modification is used to obtain high breakdown voltage (Abstract). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Shinohara transistor structure with Then transistor structure as suggested above to obtain high breakdown voltage (Abstract).




.

Allowable Subject Matter
Claims 2-3, 5, 9-13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BILKIS JAHAN/Primary Examiner, Art Unit 2896